Citation Nr: 1427823	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the claim of whether the character of the Appellant's discharge is a bar to the award of Department of Veterans Affairs disability benefits.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2014, the Appellant testified before the undersigned at a Board hearing via video conference from the RO.


FINDINGS OF FACT

1.  In June 1997, the Board determined that the Appellant's discharge from military service was under circumstances that constitute a bar to the payment of VA benefits.

2.  Evidence submitted since the Board's June 1977 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision, in which the Board determined that the Appellant's discharge from military service was under circumstances that constitutes a bar to the payment of VA benefits, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012).

2.  New and material evidence has not been received since the Board's June 1997 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2021); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of record, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

While it appears no formal Veterans Claims Assistance Act of 2000 (VCAA) notice was sent to the Appellant, the Board finds that the Appellant has not been unduly prejudiced.  The Appellant himself, and through his counsel's submissions and arguments, has demonstrated an awareness of the basis for the prior denial of the claim and the relevant law regarding the character of his discharge and the resulting bar to VA benefits.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (requiring the Secretary to look at the basis for the prior denial and to provide notice of the evidence necessary to substantiate that element found insufficient in the previous denial).  D'Amico v. Nicholson, 21 Vet. App. 513 (2006).  Furthermore, neither the Appellant nor his representative has pled prejudicial error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VA met its duty to assist the Appellant by obtaining all available relevant evidence to the claim.  To that end, the Appellant's service records and treatment records have been obtained.  Since no medical question is at issue, no medical records were obtained and the Appellant was not afforded a VA examination.  In addition, the Appellant testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and discussed pertinent evidence.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Since neither the Appellant nor his representative have made the RO or Board aware of any other relevant evidence to be obtained, the Board finds that no further development is required.

As noted, the Appellant served on active duty from October 1966 to October 1971.  He received an Other Than Honorable discharge.  The Appellant applied for an upgrade of his discharge in 1978.  He was granted an upgrade to an Under Honorable Conditions (General) discharge in May 1980.  The upgrade was made by the Army Discharge Review Board (ADRB) and the Veteran was issued amended discharge documents.  The Board notes that the ADRB discharge is made under the authority of 10 U.S.C. § 1553.  Alternatively, an discharge change may be made by the Army Board for Correction of Military Records under the authority of 10 U.S.C. § 1552.

In October 1994, the Appellant applied for VA compensation benefits.  In an October 1995 Administrative Decision, the RO found that the Appellant's character of discharge for his period of active duty was a bar to VA benefits under the provisions of 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12(c)(6).  He was determined to not be entitled to health care treatment authorized under 38 U.S.C., Chapter 17, for any disability deemed to be service-connected during his enlistment.  The RO indicated that the Appellant had voluntarily requested a discharge for the good of service in lieu of a court marital.  He had accumulated 1165 consecutive days of Absence Without Leave (AWOL) in violation of the Uniform Code of Military Justice (UCMJ) Article 86, from May 24, 1968 to August 2, 1971, and a later period of AWOL from September 5, 1971 to September 9, 1971, for a total of 1169 days of AWOL.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. §3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (1) Length and character of service exclusive of the period of prolonged AWOL (Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.); (2) Reasons for going AWOL (Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.); and (3) a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  (Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.)  38 C.F.R. § 3.12(c)(6)(i-iii)

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (this includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.).

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.  An insane person is one who, while not mentally defective or constitutionally psychopathic, exhibits a more or less prolonged deviation from his normal method of behavior, interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of a veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

An honorable discharge or discharge under honorable conditions issued through a board of corrections established under the authority of 10 U.S.C. 1552 is final and conclusive of the Department of Veterans Affairs.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12(e).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided that certain criteria are met.  38 C.F.R. § 3.12(g).  

The Appellant appealed the Administration decision.  He submitted documents showing his upgraded discharge as well as medical records showing that he had an ill child as support for his contention that he went AWOL due to his child's medical condition.

In June 1997, the Board determined that the Appellant's discharge from military service was under circumstances that constitutes a bar to the payment of VA benefits.  The Board indicated that the Appellant's son was not born until the Appellant had already been AWOL for 16 months (well in excess of 180 days).  In addition, the Board indicated that there was no evidence of mental impairment (no insanity), the Appellant did not endure undue hardship during service, and he did not come from a deprived educational or cultural background.  Further, there were no compelling circumstances to warrant such prolonged unauthorized absence.

The June 1997 Board decision, in which the Board determined that the Appellant's discharge from military service was under circumstances that constitutes a bar to the payment of VA benefits, is final.  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Also, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of duplicate service documents as well as documents pertaining to the Appellant's 1980 upgrade (such as the letter informing him of the upgrade).  This duplicative evidence is not new and material since it does not reflect any new information that was not previously of record at the time of the final Board decision.  The Appellant submitted a letter from the American Red Cross dated in July 1980 which recognized that the Appellant's discharge had been upgraded.  This letter, while new to the record, is not material because it merely recognized that the Appellant's discharge had been upgraded, a fact previously known.  The Appellant submitted a printout of 10 U.S.C § 1552, but that provision pertains to upgrades made by the Army Board for Correction of Military Records, not the ADRB; so that provision is not material.  

Statements have been made by M.P., the Appellant's ex-wife, in which she indicated that the Appellant appeared nervous when he returned home from Vietnam (on AWOL) and also that their son was ill.  The Appellant's sister also indicated that the Appellant was never court martialed and received an honorable discharge.  She indicated that there was family hardship when the Appellant was a child, but his nerves were "OK" when he entered service, but now are not fine and he has problems with relationships and holding a job.  

With regard to the statements, none of them indicate that the Appellant was insane when he returned home on AWOL from Vietnam.  The situation regarding the son's illness was a known matter at the time of the final Board decision in June 1997, but does not show that the son was born for the first 16 months of the AWOL period.  In addition, the circumstances of the Appellant's service were also known as his service personnel and treatment records, including his DD Form 214 were of record in June 1997.  There is no dispute that the Appellant was not court-martialed or that his discharge was upgraded.  Thus, this lay evidence does not constitute new and material evidence.

The Appellant and his counsel maintain that his discharge was upgraded and that the upgrade is binding on VA; however, they cite to 38 C.F.R. § 3.12(e) as the controlling regulation, which as noted, is noted, is not material to this claim since the upgrade was pursuant to 10 U.S.C. § 1553 and 38 C.F.R. § 3.12(g) is therefore controlling.  

Thus, new and material evidence has not been received since the Board's June 1997 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.








								(Continued on next page)

ORDER

New and material evidence has not been received with respect to reopening the claim as to whether the character of the Appellant's discharge is a bar to the award of VA disability benefits; the appeal is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


